Exhibit 10.1
iRobot Corporation
8 Crosby Drive
Bedford, MA 01730
This [Amended and Restated] Executive Agreement (the “Agreement”), by and among
iRobot Corporation, a Delaware corporation (the “Company”), and the executive
named below (“Executive”), sets forth the terms and conditions by which the
Company will provide certain benefits for Executive under certain circumstances
in the event of a termination of Executive’s employment with the Company. The
effective date of this Agreement shall be the date of last execution as set
forth below (the “Execution Date”).

                      iRobot Corporation       EXECUTIVE    
 
                   
By:
          By:        
 
 
 
Name: Colin Angle          
 
Name:    
 
  Title: Chairman and CEO           Address:    
 
                    Date: May ___, 200_       Date: May ___, 200_    

     WHEREAS, Executive currently is an employee of the Company and an Officer
(as hereinafter defined), and is expected to make significant contributions to
the business, growth and financial strength of the Company;
     WHEREAS, the Company recognizes that the uncertainty regarding the
consequences of a termination of Executive’s employment as an Officer of the
Company may adversely affect the Company’s ability to retain Executive;
     WHEREAS, the Company further recognizes that, as is the case for most
publicly-held companies, the possibility of a Change in Control (as hereinafter
defined) exists, which may alter the nature and structure of the Company, and
that the uncertainty regarding the consequences of such an event may adversely
affect the Company’s ability to retain Executive as an Officer;
     WHEREAS, the Company desires to more closely align Executive’s interests
with those of the shareholders of the Company with respect to any Change in
Control that may benefit the shareholders;
     WHEREAS, the Company desires to assure itself of both present and future
continuity of management in the event of a Change in Control by establishing
certain benefits for Executive applicable under certain circumstances in the
event of a Change in Control;
     WHEREAS, the parties desire to set forth in writing the terms and
conditions of their agreement with respect to the provision of benefits for
Executive applicable under certain circumstances in the event of a Change in
Control; and
     [WHEREAS, the Company and Executive are parties to that Executive
Agreement, dated as of [_______] (the “Prior Agreement”) and wish to amend,
restate and fully supersede the Prior Agreement on the terms and conditions set
forth herein];

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and obligations herein contained, it is agreed among the parties hereto as
follows:
     1. Term. This Agreement shall continue for a term commencing on the
Execution Date and ending on the date two years thereafter (“Initial Term”), and
shall be automatically renewed from year to year thereafter for successive
one-year terms (each a “Renewal Term”) unless ninety (90) days prior to the
expiration of the initial term or any renewal term, a party gives written notice
of non-renewal to the other party; provided that any such notice provided by the
Company any time during the period beginning on the date that is forty-five
(45) days prior to the date upon which a definitive agreement for a Change in
Control is publicly announced as having been executed by the Company (the
“Announcement Date”) and ending on the first anniversary of the effective date
of a Change in Control, shall have no effect whatsoever, and the Agreement shall
continue in force until such time as otherwise terminated in accordance with the
terms hereof. If an effective notice of non-renewal is given as permitted
hereunder, this Agreement will expire at the conclusion of either the Initial
Term or the Renewal Term, whichever is applicable, unless terminated earlier as
permitted by Section 2 hereof. The “Term” of this Agreement shall include the
Initial Term, as well as any Renewal Term, if applicable, subject to termination
at any time prior to the expiration of the Term as provided in Section 2 hereof;
provided, however, that in the event of the first Change in Control to occur
during the Term (including after any notice of non-renewal is given), the Term
shall automatically continue through the first anniversary of the effective date
of such Change in Control.
     2. At-Will Status. Notwithstanding any provision of this Agreement,
Executive will remain employed at-will, so that Executive or the Company may
terminate Executive’s employment at any time, with or without notice, for any or
no reason, and this Agreement shall not create or imply any right or duty of
Executive or the Company to have Executive remain in the employ thereof for any
period of time. This Agreement shall automatically terminate on the earliest
date of: (a) Executive’s Termination Date (as hereinafter defined) if
Executive’s employment ceases for any reason other than due to an Involuntary
Termination Upon a Change in Control or a Resignation for Good Reason Upon a
Change in Control (as such terms are hereinafter defined); or (b) the date
immediately following the one-year anniversary of the effective date of the
first Change in Control to occur during the Term; provided, that,
notwithstanding any provision in this Agreement to the contrary, if Executive’s
employment is terminated by the Company prior to a Change in Control for any
reason other than for Cause, death or Disability (as hereinafter defined) or
ceases due to an Involuntary Termination Upon a Change in Control or a
Resignation for Good Reason Upon a Change in Control, this Agreement shall
remain in effect until all obligations of the parties hereunder have been fully
satisfied.
     3. Definitions. As used in this Agreement, the following terms shall have
the meanings set forth herein:
          a. “Cause” shall mean any one or more of the following:
(i) Executive’s failure or refusal to perform his/her duties on behalf of the
Company or Executive’s unsatisfactory performance (except due to Disability) for
a period of thirty (30) days after receiving written notice identifying in
reasonable detail the nature of such failure, refusal or unsatisfactory
performance; (ii) Executive’s commission of a felony or misdemeanor involving
deceit, dishonesty or fraud; (iii) disloyalty, willful misconduct or breach of
fiduciary duty by Executive; or (iv) Executive’s violation of any
confidentiality, developments or non-competition agreement or any written
employment polices related to conduct such as harassment or any code of conduct.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to him a
copy of a resolution duly adopted by the Company’s Board of Directors (the
“Board”) (excluding Executive if he is a Director) at a meeting of the Board
called and held for (but not necessarily exclusively for) that purpose (after
reasonable notice to Executive and an opportunity for Executive to be heard by
the Board) finding

 



--------------------------------------------------------------------------------



 



that Executive has, in the good faith opinion of the Board, engaged in conduct
constituting Cause and specifying the particulars thereof in reasonable detail.
          b. “Change in Control” shall mean the occurrence of any of the
following events:
               (i) The Company is merged or consolidated or reorganized into or
with another corporation or other legal person, and as a result of such merger,
consolidation or reorganization less than fifty percent (50%) of the combined
voting power of the then-outstanding securities of such surviving, resulting or
reorganized corporation or person immediately after such transaction is held in
the aggregate by the holders of the then-outstanding securities entitled to vote
generally in the election of directors of the Company (“Voting Stock”)
immediately prior to such transaction;
               (ii) The Company sells or otherwise transfers all or
substantially all of its assets to any other corporation or other legal person,
and as a result of such sale or transfer less than fifty percent (50%) of the
combined voting power of the then-outstanding securities of such corporation or
person immediately after such sale or transfer is held in the aggregate by the
holders of Voting Stock of the Company immediately prior to such sale or
transfer;
               (iii) Any corporation or other legal person, pursuant to a tender
offer, exchange offer, purchase of stock (whether in a market transaction or
otherwise) or other transaction or event acquires securities representing 30% or
more of the Voting Stock of the Company, or there is a report filed on
Schedule 13D or Schedule 14D-1 (or any successor schedule, form or report), each
as promulgated pursuant to the U.S. Securities Exchange Act of 1934, as amended
(the “Exchange Act”), disclosing that any “person” (as such term is used in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) has become the
“beneficial owner” (as such term is used in Rule 13d-3 under the Exchange Act)
of securities representing 30% or more of the Voting Stock of the Company;
               (iv) The Company files a report or proxy statement with the
Securities and Exchange Commission pursuant to the Exchange Act disclosing under
or in response to Form 8-K or Schedule 14A (or any successor schedule, form or
report or item therein) that a change in control of the Company has occurred; or
               (v) If during any period of two consecutive years, individuals
who at the beginning of any such period constitute the Board cease for any
reason to constitute at least a majority thereof, unless the election, or the
nomination for election by the Company’s stockholders, of each director of the
Company first elected during such period was approved by a vote of at least a
majority of the directors then still in office who were directors of the Company
at the beginning of any such period;
provided, however, that a “Change in Control” shall not be deemed to have
occurred for purposes of this Agreement solely because (i) the Company, (ii) an
entity in which the Company directly or indirectly beneficially owns 50% or more
of the Voting Stock, or (iii) any Company-sponsored employee stock ownership
plan or any other employee benefit plan of the Company, either files or becomes
obligated to file a report or a proxy statement under or in response to
Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any successor
schedule, form or report) under the Exchange Act, disclosing beneficial
ownership by it of shares of Voting Stock or because the Company reports that a
change in control of the Company has occurred by reason of such beneficial
ownership.
          c. “Company” shall mean iRobot Corporation, its assigns, and its
Successors.
          d. “Disability” shall mean any physical or mental disability that
renders Executive unable to perform his/her essential job responsibilities for a
cumulative period of 180 days in any twelve-month period, where such disability
cannot be reasonably accommodated absent undue hardship.

 



--------------------------------------------------------------------------------



 



          e. “Executive Office” shall mean those offices of the Company
domiciled in the United States that the Board in its reasonable discretion may
designate from time to time as constituting an officer position pursuant to
Section 16 of the Exchange Act and/or such other officers of the Company as the
Board shall designate from time to time. Any person holding an Executive Office
shall be an “Officer.”
          f. “Incentive Pay Eligibility” shall mean the aggregate amount of any
cash compensation derived from any bonus, incentive, performance, profit-sharing
or similar agreement, policy, plan or arrangement of the Company that Executive
is eligible to receive based upon the attainment of 100% target or quota with
respect to any one year.
          g. “Involuntary Termination Upon a Change in Control” shall mean the
termination of the employment of Executive by the Company without Cause at any
time within the period beginning on the date that is forty-five (45) days prior
to the Announcement Date and ending on the first anniversary of the effective
date of a Change in Control. “Involuntary Termination Upon Change in Control”
shall not include any termination of Executive’s employment (a) for Cause;
(b) as a result of Executive’s Disability; (c) as a result of Executive’s death;
or (d) by Executive for any reason.
          h. “Resignation for Good Reason Upon a Change in Control” shall occur
in the event the Executive resigns from his employment because the occurrence of
any of the following “Events” without Executive’s prior written consent during
the one-year period beginning on the effective date of a Change in Control and
provided Executive provides notice specified below:
               (i) The substantial reduction of Executive’s aggregate base
salary;
               (ii) A material diminution in Executive’s responsibilities,
authority or duties;
               (iii) The permanent relocation of Executive’s primary workplace
to a location more than thirty (30) miles away from Executive’s workplace in
effect immediately prior to a Change in Control;
               (iv) Failure of any Successor to, or assignee of, the Company to
assume the duties and obligations of the Company under this Agreement pursuant
to Section 13 hereof; or
               (v) The substantial reduction in Executive’s (1) Incentive Pay
Eligibility or (2) the benefits for which Executive was eligible, in each case,
in effect immediately prior to a Change in Control unless, however, in the case
of subclause (2) only, such reduction is due to an across-the-board reduction
applicable to all senior executives of the Company and any Successor, and the
benefits available to Executive after such across-the-board reduction are no
less favorable than those available to similarly-situated executives of the
Company and such Successor; and provided that any substantial reduction in the
case of subclause (1) or (2) results in a material negative change to the
Executive for purposes of Section 409A of the Code, based on all of the relevant
facts and circumstances; and
(x) Within sixty (60) days after the first occurrence of any such Event,
Executive provides written notice to the Company describing with reasonable
specificity the Event and stating his/her intention to resign from employment
due to such Event, (y) Executive cooperates in good faith with the Company’s
efforts, for a period not less than thirty (30) days following such notice (the
“Cure Period”) to remedy such Event; and (z) Executive terminates his employment
because of the Event within sixty (60) days after the end of the Cure Period. If
the Company cures an Event during the Cure Period, such Event shall be deemed
not to have occurred.

 



--------------------------------------------------------------------------------



 



          j. “Severance Benefits” shall mean:
               (i) payment equal to 50% (i.e. six (6) months) of Executive’s
base salary, at the highest annualized rate in effect during the one (1) year
period immediately prior to the Termination Date, payable in six (6) equal
monthly installments, beginning on the first regular payroll date that occurs
53 days after the Termination Date. Solely for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), each installment payment
of the Severance Benefits is considered a separate payment and the first
installment payment shall include a catch-up payment covering amounts that would
otherwise have been paid during the 53-day period but for the application of
this provision, and the balance of the installments shall be payable in
accordance with their original schedule; and
               (ii) in the event Executive elects after the Termination Date to
continue health, vision and/or dental coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company will pay, on a
monthly basis, the portion of the Executive’s monthly premium payments that the
Company pays for active employees for each such coverage elected by Executive
for Executive and his or her eligible dependents, until the earliest of the
following dates to occur with respect to each such elected coverage: (A) the six
month anniversary of the Termination Date; (B) the date upon which Executive
becomes covered under a comparable group plan for such applicable coverage; or
(C) the date upon which Executive ceases to be eligible for COBRA continuation
for such applicable coverage.
          k. “Stock Plans” shall mean the 2005 Stock Option and Incentive Plan
and any other stock plans or stock option plans established and maintained by
the Company at any time during the Term and pursuant to which Executive holds
any options, stock, awards and/or purchase rights, each as may be or may have
been amended.
          l. “Successor” shall mean any successor to the Company (whether direct
or indirect, by Change in Control, operation of law or otherwise), including but
not limited to any successor (whether direct or indirect, by Change in Control,
operation of law or otherwise) to, or ultimate parent entity of any successor
to, the Company.
          m. “Termination Date” shall mean Executive’s last date of employment
with the Company.
          n. “Vesting Date” shall have the meaning specified in Section 5.a.(iv)
hereof.
     4. Effect of a Termination without Cause. If Executive’s employment is
terminated by the Company at any time during the Term and prior to a Change in
Control for any reason that does not constitute Cause, death or Disability,
Executive shall be entitled to receive the following, subject to Section 7
hereof; provided, however that if such termination constitutes an Involuntary
Termination Upon a Change in Control or a Resignation for Good Reason Upon a
Change in Control, Executive shall instead be entitled to the Change in Control
Benefits described in Section 5.a of this Agreement.
          a. The Severance Benefits.
          b. Executive shall also be entitled to any unpaid salary and benefits,
and unused vacation accrued, through the Termination Date, which amounts shall
be paid no later than ten days after the Termination Date (or otherwise in
accordance with the terms of the applicable benefit plan). Executive shall also
be entitled to receive reimbursement for expenses that Executive reasonably and
necessarily incurred on behalf of the Company prior to the Termination Date,
provided that Executive submits expense reports and supporting documentation of
such expenses as required by the Company’s policy in effect at that time.
Executive shall not be eligible for or entitled to any severance payments or
benefits pursuant to a severance plan, program, arrangement, practice or policy
of the Company, if any, that may be in effect as of the Termination Date,
including without limitation any other agreement,

 



--------------------------------------------------------------------------------



 



entered into prior to the date hereof, that Executive may have with the Company
regarding the subject matter hereof.
     5. Effect of Involuntary Termination Upon a Change in Control or
Resignation for Good Reason Upon a Change in Control. In the event of an
Involuntary Termination Upon a Change in Control or a Resignation for Good
Reason Upon a Change in Control during the Term, Executive shall be entitled to
the following:
          a. “Change in Control Benefits” as follows, subject to Section 7
hereof:
               (i) Payment of an amount equal to 200% (i.e., 24 months) of
Executive’s base salary, at the highest annualized rate in effect during the
period between the date immediately prior to the effective date of a Change in
Control and the Termination Date, payable in accordance with Section 5.a(v)
below;
               (ii) Payment of an amount equal to 200% of the highest amount of
Executive’s Incentive Pay Eligibility with respect to the period beginning in
the year prior to that in which the Change in Control occurs and ending in the
year in which Executive’s employment is terminated, payable in accordance with
Section 5.a(v) below; and
               (iii) In the event Executive elects after the Termination Date to
continue health, vision and/or dental coverage pursuant to COBRA, the Company
will pay, on a monthly basis, the portion of the Executive’s monthly premium
payments that the Company pays for active employees for each such coverage
elected by Executive for Executive and his or her eligible dependents, until the
earliest of the following dates to occur with respect to each such elected
coverage: (A) the second anniversary of the Termination Date; (B) the date upon
which Executive becomes covered under a comparable group plan for such
applicable coverage; or (C) the date upon which Executive ceases to be eligible
for COBRA continuation for such applicable coverage.
               (iv) Any and all unvested stock, stock options, awards and rights
that were granted to Executive under any of the Stock Plans prior to the
Termination Date shall immediately become fully vested and exercisable as of the
Termination Date or, if Executive’s employment was terminated within the 45-day
period prior to the Announcement Date, as of the Announcement Date (whichever
may apply, the “Vesting Date”). Notwithstanding any contrary provision of any
agreement relating to then outstanding stock, stock options, awards and rights
granted to Executive under any of the Stock Plans after the Execution Date, all
such stock, stock options, awards and rights granted after the Execution Date
may be exercised by Executive (or Executive’s heirs, estate, legatees,
executors, administrators, and legal representatives) at any time during the
period ending on the earlier of (A) the later of (i) three (3) months after the
Vesting Date and (ii) if Executive dies within the three-month period after the
Vesting Date, the first anniversary of the date of Executive’s death, and
(B) the scheduled expiration of such stock, stock option, award or right, as the
case may be. Executive hereby acknowledges and agrees that, as a result of the
operation of Section 4 and this subsection 5.a(ii), some or all of the
“incentive stock options” (as defined in the Code) granted to Executive under
the Stock Plans may no longer qualify as “incentive stock options” for U.S.
federal income tax purposes, and Executive hereby consents to any such
disqualification.
               (v) Each of the payments set forth in subsections 5.a.(i)-(ii)
above (the “Cash Severance Benefits”) shall be payable in twenty-four (24) equal
monthly installments, beginning on the first regular payroll date that occurs
after the 53-day period following the Executive’s Termination Date. Solely for
purposes of Section 409A of the Code, each installment payment of the Cash
Severance Benefits is considered a separate payment and the first installment
payment shall include a catch-up payment covering amounts that would otherwise
have been paid during the 53-day period but for the

 



--------------------------------------------------------------------------------



 



application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule. The payments described in
Section 5.a.(iii) hereof shall be paid on a monthly basis.
          b. Executive shall also be entitled to any unpaid salary and benefits,
and unused vacation accrued, through the Termination Date, which amounts shall
be paid no later than ten days after the Termination Date (or otherwise in
accordance with the terms of the applicable benefit plan). Executive shall also
be entitled to receive reimbursement for final expenses that Executive
reasonably and necessarily incurred on behalf of the Company prior to the
Termination Date, provided that Executive submits expense reports and supporting
documentation of such expenses as required by the Company’s policy in effect at
that time. Executive shall not be eligible for or entitled to any severance
payments or benefits pursuant to a severance plan, program, arrangement,
practice or policy of the Company, if any, that may be in effect as of the
Termination Date, including without limitation any other agreement, entered into
prior to the date hereof, that Executive may have with the Company regarding the
subject matter hereof.
     6. Liquidated Damages. The parties hereto expressly agree that provision of
the Severance Benefits or Change in Control Benefits to Executive in accordance
with the terms of this Agreement will be liquidated damages, and that Executive
shall not be required to mitigate the amount of any payments provided for in
this Agreement by seeking other employment or otherwise, nor shall any profits,
income, earnings or other benefits from any source whatsoever create any
mitigation, offset, reduction or any other obligation on the part of Executive
hereunder or otherwise.
     7. Conditions of Severance Benefits and Change in Control Benefits.
Executive shall receive Severance Benefits and/or Change in Control Benefits
only if Executive: (a) executes a separation agreement, which includes a general
release of claims in favor of the Company and related persons and entities in a
form and of a scope reasonably acceptable to the Company; (b) returns all
property, equipment, confidential information and documentation of the Company;
(c) has complied and continues to comply with any noncompetition, inventions
and/or nondisclosure obligations that Executive may owe to the Company, whether
pursuant to an agreement or applicable law; and (d) provides a signed, written
resignation of Executive’s status as an officer, including, without limitation,
an Executive Officer, and director (if applicable) of the Company and, if
applicable, its subsidiaries. In the event that Executive has breached any
obligations described in Section 7(c), then (x) the Cash Severance Benefits
shall terminate and Executive shall no longer be entitled to them; (y) Executive
shall promptly repay to the Company any Cash Severance Benefits previously
received by Executive; and (z) all options, awards and purchase rights held by
Executive shall no longer be exercisable as of the date of Executive’s breach.
Such termination and repayment of Cash Severance Benefits and cessation of the
right to exercise shall be in addition to, and not in lieu of, any and all
available legal and equitable remedies, including injunctive relief.
Notwithstanding anything in this Agreement to the contrary, no payment and
vesting dates will occur until after the separation agreement referred to in
clause (a) above is executed by Executive and becomes fully effective (including
by any applicable revocation periods expiring). Executive must satisfy each of
the conditions specified above within the timeframes established by the Company
provided the Executive shall have no more than forty-five (45) days following
Executive’s Termination Date to satisfy the conditions specified in 7(a), 7(b)
and 7(d) above.
     8. Taxes. All payments and benefits described in this Agreement shall be
subject to any and all applicable federal, state, local and foreign withholding,
payroll, income and other taxes. Except as specifically provided for herein,
nothing shall be construed to require the Company to make any payments to
compensate Executive for any adverse tax effect associated with any payments or
benefits or for any deduction or withholdings from any payment or benefit.
     9. Section 409A. Anything in this Agreement to the contrary
notwithstanding, if at the time of Executive’s separation from service within
the meaning of Section 409A of the Code, the Company

 



--------------------------------------------------------------------------------



 



determines that Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, and if any payment or benefit that
Executive becomes entitled to under this Agreement would be considered deferred
compensation subject to interest, penalties and additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, then no such payment shall be payable or
benefit shall be provided prior to the date that is the earlier of (A) six
months and one day after Executive’s Separation from Service (defined below), or
(B) Executive’s death. If any such delayed cash payment is otherwise payable on
an installment basis, the first payment shall include a catch-up payment
covering amounts that would otherwise have been paid during the six-month period
but for the application of this provision, and the balance of the installments
shall be payable in accordance with their original schedule. The parties intend
that this Agreement will be administered in accordance with Section 409A of the
Code. For purposes of clarity, to the extent that any payment or benefit
hereunder is payable upon a termination of Executive’s employment, then such
payments or benefits shall only be payable upon Executive’s “Separation from
Service.” The term “Separation from Service” shall mean Executive’s ‘separation
from service’ from the Company, an affiliate of the Company or a successor
entity within the meaning set forth in Section 409A of the Code, determined in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h). All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by the Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year. Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
The parties agree that this Agreement may be amended, as reasonably requested by
either party, and as may be necessary to fully comply with Section 409A of the
Code and all related rules and regulations in order to preserve the payments and
benefits provided hereunder without additional cost to either party. The Company
makes no representation or warranty and shall have no liability to Executive or
any other person if any provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A but do not satisfy an
exemption from, or the conditions of, such section.
     10. Certain Reduction of Payments. If (a) the Change in Control Benefits
and any payment or benefit received or to be received by Executive pursuant to
any other plan, arrangement or agreement (collectively, the “Total Payments”)
would constitute (in whole or in part) an “excess parachute payment” within the
meaning of Section 280G(b) of the Code, and (b) Executive would retain more of
the Total Payments (after the payment of applicable tax liabilities imposed on
the Total Payments) in the event that the Cap (defined below) is imposed, then
the amount of the Total Payments shall be reduced until the aggregate “present
value” (as that term is defined in Section 280G(d)(4) of the Code using the
applicable federal rate in effect on the date of this Agreement) of the Total
Payments is such that no part of the Total Payments constitutes an “excess
parachute payment” within the meaning of Section 280G(b) of the Code (the
“Cap”). In such event, the Total Payments shall be reduced in the following
order: (i) cash payments not subject to Section 409A of the Code; (ii) cash
payments subject to Section 409A of the Code; (iii) equity-based payments and
acceleration; and (iv) non-cash forms of benefits. To the extent any payment is
to be made over time (e.g., in installments, etc.), then the payments shall be
reduced in reverse chronological order.
     11. Exclusive Remedy. Except as expressly set forth herein or otherwise
required by law, Executive shall not be entitled to any compensation, benefits,
or other payments as a result of or in connection with the termination or
resignation of Executive’s employment at any time, for any reason. The payments
and benefits set forth in Sections 4 and 5 hereof shall constitute liquidated
damages and shall be Executive’s sole and exclusive remedy for any claims,
causes of action or demands arising under

 



--------------------------------------------------------------------------------



 



or in connection with this Agreement or its alleged breach, the termination or
resignation of Executive’s employment relationship, or the cessation of holding
an Executive Office.
     12. Governing Law/Forum. The parties agree that any claims arising out of
or in connection with this Agreement shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts, and this
Agreement shall in all respects be interpreted, enforced and governed under the
internal and domestic laws of such State, without giving effect to the
principles of conflicts of laws thereof. In addition, each of the parties, by
its or his execution hereof, hereby irrevocably submits to the exclusive
jurisdiction of the state or federal courts of Massachusetts with respect to any
claims arising out of or in connection with this Agreement and agrees not to
commence any such claims or actions other than in such courts. The prevailing
party in any action arising out of or in connection with this Agreement shall be
entitled to payment, by the other party, of the prevailing party’s reasonable
expenses and attorneys’ fees incurred in connection with such action.
     13. Entire Agreement. This Agreement shall constitute the sole and entire
agreement among the parties with respect to the subject matter hereof, and
supersedes and cancels all prior, concurrent and/or contemporaneous
arrangements, understandings, promises, programs, policies, plans, practices,
offers, agreements and/or discussions, whether written or oral, by or among the
parties regarding the subject matter hereof, including, but not limited to, the
Prior Agreement and any other agreement constituting or concerning employment
agreements, change in control benefits and/or severance benefits; provided,
however, that this Agreement is not intended to, and shall not, supersede,
affect, limit, modify or terminate any of the following, all of which shall
remain in full force and effect in accordance with their respective terms:
(i) any written agreements, programs, policies, plans, arrangements or practices
of the Company that do not relate to the subject matter hereof; (ii) any written
stock or stock option agreements between Executive and the Company (except as
expressly modified hereby); and (iii) any written agreements between Executive
and the Company concerning noncompetition, nonsolicitation, inventions and/or
nondisclosure obligations.
     14. Successors and Assignment. Executive may not assign any rights or
delegate any duties or obligations under this Agreement. The Company will
require its respective assigns and Successors to expressly assume this Agreement
and to agree to perform hereunder in the same manner and to the same extent that
the Company would be required to perform if no such succession or assignment had
taken place. Regardless of whether such an agreement is executed, this Agreement
shall inure to the benefit of, and be binding upon, the Company’s Successors and
assigns and Executive’s heirs, estate, legatees, executors, administrators, and
legal representatives.
     15. Notices. All notices required hereunder shall be in writing and shall
be delivered in person, by facsimile or by certified or registered mail (or
similar means for non-U.S. addresses), return receipt requested, and shall be
effective upon receipt if by personal delivery or facsimile or three
(3) business days after mailing if sent by certified or registered mail (or
similar means for non-U.S. addresses). All notices shall be addressed as
specified on the first page of this Agreement or to such other address as the
parties may later provide in writing.
     16. Severability/Reformation. If any provision of this Agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances shall not
be affected, and the provision so held to be invalid, unenforceable or otherwise
illegal shall be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid and legal. The language of all parts of this
Agreement shall in all cases be construed as a whole according to its fair
meaning and not strictly for or against any of the parties.

 



--------------------------------------------------------------------------------



 



     17. Modification. This Agreement may be modified or waived only in
accordance with this Section 17. No waiver by any party of any breach by the
other or any provision hereof shall be deemed to be a waiver of any later or
other breach thereof or as a waiver of any other provision of this Agreement.
This Agreement and its terms may not be waived, changed, discharged or
terminated orally or by any course of dealing between or among the parties, but
only by a written instrument signed by the party against whom any waiver,
change, discharge or termination is sought. No modification or waiver by the
Company is effective without written consent of the Board of Directors of the
Company.
     18. Survival of Obligations and Rights. Notwithstanding anything to the
contrary in this Agreement, provisions herein shall survive the termination of
Executive’s employment by the Company prior to a Change in Control, or due to an
Involuntary Termination Upon a Change in Control or a Resignation for Good
Reason Upon a Change in Control or, other expiration or termination of this
Agreement, if so provided herein or if necessary or desirable to fully
accomplish the purposes of such provisions, including the obligations and rights
contained in Sections 4 through 19 hereof.
     19. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. PDF and facsimile
signature pages shall have the same legal effect as originals.
     20. Section Headings. The descriptive section headings herein have been
inserted for convenience only and shall not be deemed to define, limit, or
otherwise affect the construction of any provision hereof.

 